DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 Apr 2021 has been entered. Claims 1-3, 5-15, 17-19, and 21-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed 22 Dec 2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 17 recite the limitation “by traversing the blockchain” in line 13, lines 9-10, and line 10, respectively. The limitation is not supported by the original disclosure of the application.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "a blockchain" in line 36 and lines 33-34, respectively.  It is unclear if it is the same as “a blockchain” in line 10 and line 6, respectively.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Keren (US 2020/0311790 A1; hereinafter Keren) in view of Arora (US 2018/0150865 A1; hereinafter Arora), in further view of Wane et al. (US 2009/0144164 A1; hereinafter Wane) and Grimaud et al. (US 2019/0043095 A1; hereinafter Grimaud).
With respect to claims 1, 10, and 17:
Keren teaches 
a system, comprising: (See at least Keren: Abstract)
a non-transitory memory; and (See at least Keren: paragraph(s) [0185])
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (See at least Keren: paragraph(s) [0185])
...accessing a blockchain comprising a plurality of cryptographically signed audit records transmitted by a plurality of devices associated with the plurality of entities; (By disclosing, the authenticity and/or the validity of the validation stamp or certification stamp, which may also be implemented as a certificate for an Online Item (e.g., in a similar way to SSL certificates), can then be checked (e.g., independently by a user or by the web browser or by an "app") by connecting to (or reading from) the blockchain based database or data-set or linked list, and checking whether the Online Item is in the ledger. The installation of a valid validation stamp or certification stamp may be possible by utilizing a combination of public keys and private keys. In addition, the Trust Stamps will be encrypted and stored on the blockchain. Storing the stamps on the blockchain will prevent tampering with the certification data, and will enable browsers and applications that use the systems' SDKs, to verify the authenticity of the stamp presented to  
generating decrypted audit records by decrypting the plurality of cryptographically signed audit records using the plurality of public cryptographic keys; (By disclosing, the reports will be stored on the blockchain and be exposed or accessible to the public; or, in some embodiments, to at least a group of users (e.g., premium subscribers that purchase a decryption key to access the reports or to decode them). See at least Keren: paragraph(s) [0089])
accessing auditing data directed to a plurality of websites from the plurality of [decrypted] audit records; (By disclosing, a user of that has been subject to a scam of any sort, or that suspects an online item to be a scam, can report the potential scam through the app. In addition, reports provided by users are recorded on the blockchain. See at least Keren: paragraph(s) [0087]-[0089])
identifying a portion of the auditing data that is directed to a first website from the plurality of website; (By disclosing, the report may be provided in different levels,.. type of scam (phishing, counterfeit, misrepresentation, etc.), which brand/company the scam is against, reasons for suspicion that this is a scam (for example: crypto-wallet number is not real, the owner of the website is not the same owner of the company's website, the website is hosted with a hosting provider unrelated to the hosting of the main website, products provided are counterfeits, etc.). See at least Keren: paragraph(s) [0087]-[0089])
determining, from the plurality of entities, a set of entities that has contributed to the portion of the auditing data; (By disclosing, the bounties will be distributed between users that report on a potential scam based on pre-defined parameters such as.. number of users reporting needed to create a consensus and to apply an award. See at least Keren: paragraph(s) [0095]-[0096])
determining, for each entity in the set of entities, a reputation score based on previous audit record contributions by the entity; (By disclosing, the system aggregates such indications or submissions or votes, optionally by using a Weighing Unit 172 or weighting mechanism (e.g., a vote or a submission from certain users, may have an increased weight relative to votes of other users; for example, a vote of a Verified Buyer (reputation score) that already purchased the product and votes that it is Fake, may be assigned a greater weight than the weight assigned to a vote or a submission of a "fresh" user that has just performed his first submission and is not a verified buyer). See at least Keren: paragraph(s) [0030] & [0151])
assigning, to each audit record in the portion of the auditing data, a corresponding weight based on the reputation score determined for the entity corresponding to the audit record; (As stated above, and by further disclosing, a report about fake shoes sold at a particular website, may be assigned a greater weight or a greater score, relative to a similar report submitted by a non-employee user who is external to that organization (the shoes maker company). In some embodiments, such employees of the manufacturer's organization, who are familiar with the authentic products offered for sale by their company and/or who are loyal to the organization, may further be assigned the task of evaluating (or voting on) user-submitted reports that were submitted by non-employee users. See at least Keren: paragraph(s) [0030] & [0151])
determining a degree of consistency within the portion of the auditing data; (By disclosing, the reports by users create a community that acts together to fight scams and be aware of scams. Reports provided by users are recorded on the blockchain, aggregated to create a consensus on the state of a specific online item or product or destination or URL or URI or website or web-page or crypto-coin or 
modifying the portion of the auditing data based at least in part on the degree of consistency and the weights assigned to the audit records in the portion of the auditing data by discarding at least one audit record from the portion of the auditing data that has a weight below a threshold and/or deviates from other audit records in the portion of the auditing data by more than a threshold amount; (By disclosing, the crowd-based score will be generated by reaching a consensus of users on a certain online item--whether it is a scam or can be trusted. In terms of crowd-based scoring, once a consensus was reached, if contradicting reports are submitted (e.g., beyond a minimum threshold number or percentage), they may initiate or trigger a re-scoring process (modifying). It is noted that “modifying” is not supported by the original disclosure. See at least Keren: paragraph(s) [0093] & [0095])
determining a consensus content evaluation of the first website based on the modified portion of the auditing data;... (By disclosing, reports provided by users are recorded on the blockchain, aggregated to create a consensus on the state of a specific online item or product 
determining, from the plurality of entities, a first group of entities that contributed to the portion of the auditing data directed to the first website;...  (the bounties will be distributed between users that report on a potential scam based on pre-defined parameters such as.. number of users reporting needed to create a consensus and to apply an award. See at least Keren: paragraph(s) [0095]-[0096])
However, Keren does not teach ...retrieving a plurality of public cryptographic keys associated with the plurality of entities, ...causing the consensus content evaluation to be stored in a blockchain; performing an action to a transaction account with a service provider used to conduct business via the first website based on the consensus content evaluation, ...causing incentives for the first group of entities to be stored in the blockchain; and transmitting, to each entity in the first group of entities, an indication that auditing data from that entity was used in determining the consensus content evaluation.
	Arora, directed to authentication of coupons via blockchain and thus in the same field of endeavor, teaches 
...retrieving a plurality of public cryptographic keys associated with the plurality of entities;... (By disclosing, the point of sale device 102 may communicate with the blockchain network 106 using a suitable communication network and method to retrieve the transaction values stored therein. The point of sale device 102 may then identify a transaction value corresponding to a coupon that the individual 104 wants to redeem and may verify the individual's authorization to use the coupon. In embodiments where the identification value is a blockchain address, the transaction value may be one that includes that blockchain address. In addition, the identification value is a public key of a key pair, and the coupon identifier is a digital signature generated using a private key corresponding to the public key in the key pair. See at least Arora: paragraph(s) [0029], [0032], [0035], [0040] & [0046]; page 9, col. Right, line 57)
...causing the consensus content evaluation to be stored in a blockchain; (By disclosing, the coupon may be issued by generating coupon data (consensus content evaluation) that is posted to a blockchain associated with a blockchain network 106 as a transaction included therein. The blockchain network 106 may be a network of a plurality of computing nodes (also 
	performing an action to a transaction account with a service provider used to conduct business via the first website based on the consensus content evaluation; (By disclosing, the point of sale device 102 may electronically transmit transaction data for the electronic payment transaction (action), which includes the payment credentials and following application of the coupon, to an acquiring institution 112 (service provider) associated therewith for processing. The acquiring institution 112 may be a financial institution, such as an acquiring bank, or other entity configured to issue or otherwise manage transaction accounts used to receive funds as part of electronic payment transactions. See at least Arora: paragraph(s) [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, device, and method of protected electronic commerce and electronic financial transactions teachings of Keren to incorporate the authentication of coupons via blockchain teachings of Arora for the benefit of coupons as useful tools for getting increased business from a past customer, enticing a consumer to transact with the entity for 
Wane, directed to distribution, redemption, and processing of electronic coupons and thus in the same field of endeavor, teaches 
...causing incentives for the first group of entities to be stored [in the blockchain]; and (By disclosing, the CPS transmits the plaintext coupon IDs to the central CIS to authorize redemption of each of the coupons in step 1064. Throughout this process, the CPS and the CIS both maintain audit trails in their accessible databases. See at least Wane: paragraph(s) [0024], [0032], [0037], [0047], [0054], [0090] & [0098]. The teaching of Wane may be combined with that of Arora, so that Arora’s blockchain replaces the databases of Wane as stated above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keren and Arora to incorporate the distribution, redemption, and processing of electronic coupons teachings of Wane for the benefit of data management purposes and to enhance the security of the databases on engine. (See at least Wane: paragraph(s) [0052])

...transmitting, to each entity in the first group of entities, an indication that auditing data from that entity was used in determining the consensus content evaluation. (By disclosing, the characteristics of an inventory placement can affect a price that an advertiser would pay for the inventory placement. The website auditor 116 also identifies that one or more inventory placements associated with the inventory placement identifiers are configured incorrectly on more than one of the webpages that are assigned different classes, and the website auditor 116 can transmit a notification message (e.g., to an administrator of the website) indicating the incorrect configuration. See at least Grimaud: paragraph(s) [0033], [0043] & [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keren, Arora, and Wane to incorporate the generating structured classification data of a website teachings of Grimaud for the benefit of capturing and extracting data from a plurality of webpages of a website, then analyzing the extracted data to classify the webpages according 
With respect to claims 2 and 18:
	Keren, Arora, Wane, and Grimaud teach the system of claim 1, as stated above.
	Grimaud, in the same field of endeavor, further teaches 
wherein determining the degree of consistency comprises determining a percentage of the portion of the audit data having matching content. (By disclosing, the generator 114 can also use the extracted product attributes (and/or the automatically-generated product catalog) to compare against an existing product catalog (as provided by an external source, such as the provider of website 103) and determine whether there are differences between the existing product catalog and the automatically-generated product catalog (consensus content evaluation) created using the classified webpage data. The generator 114 can compare attributes of products as extracted from identified product class webpages to the same attributes of the products as stored in the existing product catalog to determine differences between the respective attributes (to determine a degree of consistency). See at least Grimaud: paragraph(s) [0037])
With respect to claim 5:
the system of claim 1, as stated above.
	Wane, in the same field of endeavor, teaches wherein the operations further comprise: creating, for the incentives, a cryptographically signed remuneration using a particular private cryptographic key corresponding to an entity associated with the system. (By disclosing, an optional encryption mechanism may be used to obfuscate the coupon (incentives) IDs to prevent their duplication and to prevent users from creating counterfeit coupons with fake coupon IDs. When the coupon entries are generated, the coupon IDs may be encrypted in database 30 using an encryption key stored in HSM 32 or otherwise available to CIS 34 of engine 12 (corresponding to an entity associated with the system). See at least Wane: paragraph(s) [0032], [0037], [0047], [0054], [0090] & [0098])
With respect to claim 6:
	Keren, Arora, Wane, and Grimaud teach the system of claim 5, as stated above.
	Wane, in the same field of endeavor, further teaches wherein the operations further comprise causing the cryptographically signed remuneration to be stored [on the blockchain]. (As stated above, see at least Wane: paragraph(s) [0032], [0037], [0047], [0054], [0090] & [0098])
 to be stored on the blockchain. (By disclosing, when a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon). See at least Arora: paragraph(s) [0027] & [0032])
With respect to claim 7:
	Keren, Arora, Wane, and Grimaud teach the system of claim 5, as stated above.
	Wane, in the same field of endeavor, further teaches wherein creating the cryptographically signed remuneration comprises encrypting, using a respective public cryptographic key, incentive information within the remuneration for each entity in the first group of entities. (By disclosing, an optional encryption mechanism may be used to obfuscate the coupon (remuneration) IDs to prevent their duplication and to prevent users from creating counterfeit coupons with fake coupon IDs. When the coupon entries are generated, the coupon IDs 
With respect to claim 8:
	Keren, Arora, Wane, and Grimaud teach the system of claim 7, as stated above.
	Wane, in the same field of endeavor, further teaches wherein the operations further comprise: 
receiving an encrypted redemption request from a particular entity in the first group of entities; (By disclosing, the command causes the coupon manager to retrieve a listing of activated coupons stored on the cell phone and begin transmitting the coupon data and encrypted coupon IDs to the POS system in step 1056. See at least Wane: paragraph(s) [0037], [0082], [0084] & [0095])
decrypting the redemption request using a public cryptographic key associated with the particular entity; (By disclosing, after receiving the encrypted coupon IDs, the CPS decrypts the coupon data using an encryption key stored on database 30 of engine 12, or on HSM 32 and transmits the 
determining that the redemption request comprises the incentive information for the particular entity; and (By disclosing, the POS system may initiate a request for reimbursement of the face values of the redeemed coupons by communicating with the CIS through the CPS. The reimbursement requests may be issued after each transaction, or may be accumulated over a period of time and submitted in the form of batch requests containing coupon data for many different customer transactions. See at least Wane: paragraph(s) [0095])
in response to determining that the redemption request comprises the incentive information, processing the redemption request. (By disclosing, depending upon the agreed payment options, the central CIS may make an electronic funds transfer to the merchant's acquiring bank account through the central CPS. See at least Wane: paragraph(s) [0095])
With respect to claim 9:
	Keren, Arora, Wane, and Grimaud teach the system of claim 1, as stated above.
	Grimaud, in the same field of endeavor, further teaches wherein the plurality of cryptographically signed audit records specifies content scores for a plurality of content categories. 
With respect to claim 11:
	Keren, Arora, Wane, and Grimaud teach the method of claim 10, as stated above.
	Arora, in the same field of endeavor, further teaches wherein the computer system is configured to process electronic payment transactions for the plurality of websites. (By disclosing, a coupon may be issued to an individual 104 for redemption at a point of sale device 102. As used herein, "coupon" may refer to a coupon or other deal, discount, offer, reward, etc. that may be redeemed at a point of sale device 102 for a discount or other special benefit as part of an electronic payment transaction. See at least Arora: paragraph(s) [0025])
With respect to claims 21-23:
the system of claim 1, the method of claim 10, and the non-transitory machine-readable medium of claim 17, as stated above.
	Arora, in the same field of endeavor, further teaches wherein the operations further comprise causing the plurality of [cryptographically signed] audit records to be stored in the blockchain. (By disclosing, the payment instrument 108 may thus store the payment credentials associated with the related transaction account, as well as data corresponding to the identification value stored with the coupon data in the blockchain. See at least Arora: paragraph(s) [0029]) 
Claims 3, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Arora and in further view of Wane and Grimaud, as applied to claims 1 and 10, and in still further view of Dixon et al. (US 2006/0253579 A1; hereinafter Dixon).
With respect to claims 3, 15, and 19:
	Keren, Arora, Wane, and Grimaud teach the system of claim 1, the method of claim 10, and the non-transitory computer-readable medium of claim 17, as stated above.
	However, Keren, Arora, Wane, and Grimaud do not teach wherein the operations further comprise: determining the threshold amount based on a number of audit records in the portion of the audit data.
wherein the operations further comprise: 
determining the threshold amount based on a number of audit records in the portion of the audit data. (By disclosing, if the score of the candidate clone URL is above a certain score threshold, the candidate clone URL may be automatically marked by the analysis facility 122 as a clone website. If the score is below the certain score threshold, the candidate URL is going to be discarded. See at least Dixon: paragraph(s) [0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keren, Arora, Wane, and Grimaud to incorporate the indicating website reputations during an electronic commerce transaction teachings of Dixon for the benefit of the provision of a Web reputation service with the provision of a real time database query interface for lookup up the reputation of Web content. (See at least Dixon: paragraph(s) [0008])
With respect to claim 14:
	Keren, Arora, Wane, and Grimaud teach the method of claim 10, as stated above.
	Dixon, in the same field of endeavor, further teaches wherein the action comprises suspending the transaction account associated with the first website. (By disclosing, a remote site 1804 may employ such techniques to identify potentially low reputation e-commerce systems. In such an event, the site 1804 may terminate (suspend) its connection with the e-commerce system or take other actions to warn or protect the site and/or a user of the site. See at least Dixon: paragraph(s) [0315])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Arora and in further view of Wane and Grimaud, as applied to claim 10, and in still further view of Guheen et al. (US 7,315,826 B1; hereinafter Guheen).
With respect to claim 12:
	Keren, Arora, Wane, and Grimaud teach the method of claim 10, as stated above.
	However Keren, Arora, Wane, and Grimaud do not teach further comprising transmitting a notification indicating that the first website should be manually reviewed by a human investigator based on the consensus content evaluation.
	Guheen, directed to comparatively analyzing vendors of components required for a web-based architecture and thus in the same field of endeavor, teaches further comprising transmitting a notification indicating that the first website should be manually reviewed by a human investigator based on the consensus content evaluation. (By disclosing, when a negative event has been brought to the attention of the system, human intervention 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keren, Arora, Wane, and Grimaud to incorporate the comparatively analyzing vendors of components required for a web-based architecture teachings of Guheen for the benefit of creating and displaying information in a graphic representation that presents the information concisely and in a well organized manner in order to reduce the likelihood of confusion and maximize retention in a viewer. See at least Guheen: col. 1, lines 58-64)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Arora and in further view of Wane, Grimaud, and Guheen, as applied to claim 12, and in still further view of Dixon.
With respect to claim 13:
	Keren, Arora, Wane, Grimaud, and Guheen teach the method of claim 12, as stated above.
	However, Keren, Arora, Wane, Grimaud, and Guheen do not teach wherein the notification specifies one or more content categories for review.
wherein the notification specifies one or more content categories for review. (By disclosing, websites may be classified by the system into one or more categories, such as adware distributor; aggressive marketer; risky e-Commerce site; fraudulent site; or the like, maybe having been manually validated by a person using appropriate criteria; or belonging to a publicly traded company. See at least Dixon: paragraph(s) [0150] & [0159])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Keren, Arora, Wane, Grimaud, and Guheen to incorporate the indicating website reputations during an electronic commerce transaction teachings of Dixon for the benefit of providing a reference to alternative Web content with a good reputation when requested Web content has a bad reputation and automatically extracting information from an end user license agreement, where the information pertains to how personal information is treated. (See at least Dixon: paragraph(s) [0011]-[0012] & [0016]-[0017])

Response to Arguments
In response to applicant’s argument that none of the references mention a need for solving the problem of untrustworthy contributors to the blockchain.. it is impossible 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marsh et al. (US8554601B1) teaches managing content based on reputation, including identifying content having attributes of interest, such as based at least in part on automatically generated assessments of the reputations of authors of the content and/or of evaluators of the content, varying the weight given to evaluations based on the reputation scores of the evaluators that provided the evaluations.
Cao et al. (US20170140394A1) teaches consensus-based reputation tracking in online marketplaces using blockchain.
Shah (US20170103472A1) teaches distributed electronic document review in a blockchain system and computerized 
Reddy et al. (US 20190109717 A1) teaches SHARING NETWORK SECURITY THREAT INFORMATION USING A BLOCKCHAIN NETWORK, including consensus, reputation, and demoting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                       


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685